EXHIBIT 10.1

SEPARATION AGREEMENT AND RELEASE

            This Separation Agreement and Release ("Agreement") is made and
entered into by and between MutualFirst Financial, Inc. (the "Company"), Mutual
Federal Savings Bank (the "Bank") and Steven L. Banks (the "Employee").

W I T N E S S E T H

            WHEREAS, Employee entered into an Employment Agreement with the
Company and the Bank as of December 31, 2003; and

            WHEREAS, Employee now desires to separate from employment prior to
the end of the term specified in such Employment Agreement, and the Bank and the
Company agree to allow Employee to separate prior to the end of the term
specified in such Employment Agreement; and

            WHEREAS, Employee and the Bank are willing to terminate such
Employment Agreement;

            NOW, THEREFORE, in consideration of the foregoing and of the
respective covenants and agreements of the parties herein contained, it is
agreed as follows:

            1.     Termination of Existing Employment Agreement. The parties
agree that the Employment Agreement between the parties is terminated in full
effective on November 12, 2004. Employee will no longer be an employee of the
Bank after November 12, 2004.

            2.     Retirement Benefits. The Company and the Bank agree to pay to
the Employee the following:

a. The Bank shall pay Employee as severance pay his current monthly salary of
$18,183 for the remaining 26 months of the Employment Agreement paid in a
one-time lump sum payment on the Effective Date (as defined in paragraph 4
below).     b. The Bank shall pay Employee a lump sum payment of $76,418 on the
Effective Date, as payment in full for the value of the Employee's health
insurance ($17,619), the matching portion of the 401(k) contribution for the
Employee ($14,183) and the employee stock ownership plan contribution for the
Employee ($44,616) for a 26 month period, based upon such amounts paid during
the 12 month period immediately prior to the Effective Date.     c. On the
Effective Date, the Company shall make a lump sum cash payment of $602,180 to
Employee in lieu of, and as payment in full for, any further payments to or
obligations under the Company's Director Shareholder Benefit Program or the
trust established for the benefit of Employee thereunder.



NEXT PAGE



--------------------------------------------------------------------------------



d. On the Effective Date, the Company shall make a lump sum cash payment of
$1,646,931 to Employee in lieu of, and as payment in full for, any further
payments to or obligations under the Company's Executive Shareholder Benefit
Program or the trust established for the benefit of Employee thereunder.     e.
Employee will have until the earlier of (i) February 12, 2005, or (ii) the
original expiration date to exercise any outstanding stock options granted to
Employee which have vested as of November 12, 2004.     f. All payments under
subsections a, b and d of this paragraph 2 will be reported on Form W-2 to
United States and State of Indiana tax authorities, and applicable deductions
for payroll taxes will be withheld from such payments. All payments under
subsection c of this paragraph 2 will be reported on Form 1099 to United States
and State of Indiana tax authorities.     3. Resignation from the Company and
the Bank's Boards of Directors. Employee and the Company agree that this
Agreement shall serve as Employee's resignation from the Boards of Directors of
the Company and the Bank and any affiliated entities immediately upon execution
of this Agreement. The effective date of such resignation will be the Effective
Date.     4. Release.     a. Employee, on behalf of the Employee and for anyone
else who may make a claim on behalf of Employee, knowingly and voluntarily
releases and discharges the Company, the Bank and any subsidiary companies,
affiliates, operating groups, heirs, successors and assigns, and its and their
officers, directors and employees ("Released Parties") from any and all claims,
causes of action, demands, lawsuits, or other charges whatsoever, known or
unknown, directly or indirectly related to the Employee's employment with the
Company and the Bank and his position as a director on the Company's and the
Bank's and any affiliate's Board of Directors, except as otherwise provided
herein. The claims or actions released herein include, but are not limited to,
those based on allegations of wrongful discharge, breach of contract, promissory
estoppel, defamation, infliction of emotional distress, and those alleging
discrimination on the basis of race, color, sex, religion, national origin, age,
disability, or any other basis, including, but not limited to, any claim or
action under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act of 1967 (as amended by the Old Workers' Benefit Protection
Act), the Rehabilitation Act of 1973, the Americans with Disabilities Act of
1990, the Equal Pay Act of 1963, the Civil Rights Act of 1991, the Employee
Retirement Income Security Act of 1974, any civil rights act of the state of
Indiana and any other applicable civil rights laws or regulations, any



2 NEXT PAGE



--------------------------------------------------------------------------------



applicable municipal civil rights ordinance, the Family and Medical Leave Act
and any applicable state family and medical leave statute, any express or
implied contract right, including the Employment Agreement, all benefit plans of
the Company and the Bank, the Director Shareholder Benefit Program and the
Executive Shareholder Benefit Program referred to herein, or any other federal,
state, or local law, rule, ordinance, or regulation as presently enacted or
adopted and as each may hereafter be amended; provided, however, that the
Employee does not waive rights or claims that may arise after the date of this
release.     With respect to any claim that Employee might have under the Age
Discrimination in Employment Act of 1964, as amended:     (i) The Employee's
waiver of said rights or claims under the Age Discrimination in Employment Act
of 1967 is in exchange for the consideration reflected in this Agreement;    
(ii) The Employee acknowledges that he has been advised in writing to consult
with an attorney prior to executing this Agreement and he has done so;     (iii)
The Employee acknowledges that he has been given a period of at least twenty one
(21) calendar days within which to consider this Agreement; and     (iv) The
Employee and the Company agree that the Employee has a period of seven (7)
calendar days following his execution of this Release within which to revoke the
Agreement.     The parties also acknowledge and agree that this Agreement shall
not be effective or enforceable until the seven (7) calendar day revocation
period expires. The date on which this seven (7) calendar day period expires
shall be the Effective Date of this Agreement.     b. The Company, on behalf of
the Released Parties, knowingly and voluntarily releases and discharges the
Employee from any and all claims, causes of action, demands, lawsuits, or other
charges whatsoever, known or unknown, directly or indirectly related to the
Employee's employment with the Company and the Bank and his position as a
director on the Company's and the Bank's and any affiliate's Board of Directors;
provided, however, that the Company does not waive rights or claims raised by
any of its banking regulators within two years of the Effective Date, or that
may arise after the date of this release.

            5.     Covenant not to Sue. Except for actions excluded from
Paragraph 4 above and for any breach of this Agreement, the parties to this
Agreement agree not to file or

3 NEXT PAGE



--------------------------------------------------------------------------------



commence any action or proceeding against any other party to this Agreement or
any Released Parties with any local, state or federal agency or in state or
federal court with respect to any matter that is the subject of the release
given in Paragraph 4 above. The parties further agree to reimburse, defend and
hold harmless the other parties to this Agreement and any of the other Released
Parties against any such claims, causes of action or demands brought by or on
behalf of a party hereto, except to the extent such claims, causes of action or
demands are excluded from Paragraph 4 above.



            6.     Future Employment. The Employee agrees that he will not seek,
nor be entitled to, employment with the Company or the Bank, and hereby waives
any future right to consideration for employment by the Company and the Bank.
The Employee and the Company agree that neither shall make any negative or
disparaging remarks or comments to any other person and/or entity about the
other party to this Agreement. In the event the Companys Human Resources
Department receives a request for a reference in regard to the Employee from a
prospective employer, the Companys Human Resources Department shall respond to
same by providing the Employee's dates of employment and job title. The Companys
Human Resources Department may also advise the caller that it is Company policy
not to release any further information.

            7.     Confidentiality. Employee agrees that Employee will not use,
divulge, sell or deliver to or for Employee or any other person, firm or
corporation other than the Company or the Bank any confidential information of
the Company and its affiliates in the form of memoranda, reports, computer
software and data banks, customer lists, employee lists, books, records,
manuals, papers, contracts, strategic plans and any and all other documents
containing trade secrets concerning the Company and its business operations
("Confidential Information"). Confidential Information does not include
information available from or which can be ascertained through public means
(e.g., phone books, published materials or industry publications). Employee will
destroy or surrender to the Company all Confidential Information and all other
property belonging to the Company or any of its affiliates on or before the
Effective Date.

            8.     Non-Competition. Employee agrees during the period ending
December 31, 2006, Employee will not render services directly or indirectly as
an employee, officer, director, consultant, independent contractor, or in any
other capacity to any bank, savings association or other financial institution
of any kind which maintains an office within Delaware, Randolph, Kosciusko or
Grant counties in Indiana or in any contiguous counties thereto.

            9.     Breach. Employee agrees that should there be a violation or
attempted or threatened violation of this Agreement, the Company or its
affiliates or successor may apply for and obtain an injunction to restrain such
violation or attempted or threatened violation, to which injunction the Company
or its affiliates or successor shall be entitled as a matter of right, Employee
conceding that such cannot

4 NEXT PAGE



--------------------------------------------------------------------------------



reasonably or adequately be compensated in damages in an action at law, and that
the right to said injunction is necessary for the protection and preservation of
the Company's or its affiliates' or successor's rights and to prevent
irreparable damages to the Company or its affiliates or successor. Such
injunctive relief shall be in addition to such other rights and remedies as the
Company or its affiliates or successor may have against Employee arising from
any breach hereof on Employee's part.



            10.     Acknowledgment. Employee acknowledges and agrees that the
release given in Paragraph 4 and the non-competition provision contained in
Paragraph 8 are essential and material terms of this Agreement and without them
no agreement would have been reached by the parties.

            11.     Terms Separable. The terms of this Agreement are separable
so that if any term or provision is invalid or unenforceable, that term will be
modified to make it valid or enforceable or deleted if incapable of being
modified and the rest of this Agreement will remain in full force and effect.

            12.     Review of Counsel. Employee has read this Agreement and
understands its terms and effects. Employee is signing this Agreement knowingly
and voluntarily and with the intention of releasing all causes of action,
liabilities, rights and claims described in Paragraph 4 above and acknowledges
he has been advised to and has consulted with competent legal counsel of his
selection.

            13.     Entire Agreement. This Agreement is the only agreement with
respect to the subject matter hereof between the Company and Employee and
replaces any prior agreement. This Agreement may only be modified in a writing
signed by both parties.

            14.     Choice of Law.  This Agreement shall be governed by the laws
of the State of Indiana.



5 NEXT PAGE



--------------------------------------------------------------------------------



            Intending to be bound according to its terms, Employee and the
Company signed this Agreement as of the dates stated below.

/s/ Steven L. Banks

--------------------------------------------------------------------------------

Steven L. Banks         November 5, 2004

--------------------------------------------------------------------------------

Date



Received and agreed to by
MutualFirst Financial, Inc.




By: /s/ David W. Heeter

--------------------------------------------------------------------------------

      Date: November 5, 2004

--------------------------------------------------------------------------------



Received and agreed to by
Mutual Federal Savings Bank



By: /s/ David W. Heeter

--------------------------------------------------------------------------------

      Date: November 5, 2004

--------------------------------------------------------------------------------